Case 4:06-cr-O0080-SPW Document 103 Filed 09/30/20 Page 1 of 5

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MONTANA

GREAT FALLS DIVISION
UNITED STATES OF AMERICA, CR 06-80-GF-SPW-JTJ
Plaintiff, FINDINGS AND
RECOMMENDATIONS
VS.
SEASON HOPE EAGLEMAN,
Defendant.

 

 

I. Synopsis

Defendant Season Hope Eagleman (Eagleman) has been accused of

violating the conditions of her supervised release. Eagleman admitted all of the

alleged violations. Eagleman’s supervised release should be revoked. Eagleman

should receive a custodial sentence of time served, with 49 months of supervised

release to follow. While on supervised release, Eagleman should be required to

take all mental health medications that have been prescribed by her health care

providers.

II. Status

Eagleman pleaded guilty to Assault with a Dangerous Weapon, and Use ofa

Firearm During a Crime of Violence on October 3, 2006. (Doc. 19). The Court

sentenced Eagleman to 114 months of custody, followed by 5 years of supervised
Case 4:06-cr-O0080-SPW Document 103 Filed 09/30/20 Page 2 of 5

release. (Doc. 25-1). Eagleman’s current term of supervised release began on
May 22, 2020. (Doc. 90 at 3).

Petition

The United States Probation Office filed a Petition on July 14, 2020,
Tequesting that the Court revoke Eagleman’s supervised release. (Doc. 90). The
Petition alleged that Eagleman had violated the conditions of her supervised
release: 1) by using methamphetamine on two separate occasions; and 2) by
failing to notify her probation officer of a change in employment status.

Initial appearance

Eagleman appeared before the undersigned for her initial appearance on
July 16, 2020. Eagleman was represented by counsel. Eagleman stated that she
had read the petition and that he understood the allegations. Eagleman waived her
right to a preliminary hearing. The parties consented to proceed with the
revocation hearing before the undersigned.

Revocation hearing

The Court conducted a revocation hearing on September 29, 2020.
Eagleman admitted that she had violated the conditions of his supervised release:
1) by using methamphetamine on two separate occasions; and 2) by failing to

notify her probation officer of a change in employment status. The violations are
Case 4:06-cr-O0080-SPW Document 103 Filed 09/30/20 Page 3 of 5

serious and warrant revocation of Eagleman’s supervised release.

Eagleman’s violations are Grade C violations. Eagleman’s criminal history
category is I. Eagleman’s underlying offense in Count | is a Class A felony.
Eagleman’s underlying offense in Count 2 is a Class C felony. Eagleman could be
incarcerated for up to 60 months on Count 1, and 24 months on Count 2.
Eagleman could be ordered to remain on supervised release for up to 52 months,
less any custody time imposed. The United States Sentencing Guidelines call for a
term of custody of 3 to 9 months.

III. Analysis

Eagleman’s supervised release should be revoked. Eagleman should receive
a custodial sentence of time served, with 49 months of supervised release to
follow. While on supervised release, Eagleman should be required to take all
mental health medications that have been prescribed by her health care providers.
This sentence is sufficient but not greater than necessary.

IV. Conclusion

The Court informed Eagleman that the above sentence would be
recommended to United States District Judge Brian Morris. The Court also
informed Eagleman of her right to object to these Findings and Recommendations

within 14 days of their issuance. The Court explained to Eagleman that Judge
Case 4:06-cr-O0080-SPW Document 103 Filed 09/30/20 Page 4 of 5

Morris would consider a timely objection before making a final determination on
whether to revoke her supervised release and what, if any, sanction to impose.
Eagleman stated that she wished to waive her right to object to these Findings and
Recommendations, and that she wished to waive her right to allocute before Judge
Morris.
The Court FINDS:
That Season Hope Eagleman violated the conditions of his supervised
release: by using methamphetamine on two separate occasions; and by
failing to notify her probation officer of a change in employment status.
The Court RECOMMENDS:
That the District Court revoke Eagleman’s supervised release
and commit Eagleman to the custody of the United States Bureau of
Prisons for a term of time served, with 49 months of supervised
release to follow. While on supervised release, Eagleman should be

required to take all mental health medications that have been
prescribed by her health care providers.

NOTICE OF RIGHT TO OBJECT TO FINDINGS AND
RECOMMENDATIONS AND CONSEQUENCES OF FAILURE TO
OBJECT
The parties may serve and file written objections to the Findings and
Recommendations within 14 days of their entry, as indicated on the Notice of

Electronic Filing. 28 U.S.C. § 636(b)(1). A United States district court judge will

make a de novo determination regarding any portion of the Findings and

4
Case 4:06-cr-O0080-SPW Document 103 Filed 09/30/20 Page 5 of 5

Recommendations to which objection is made. The district court judge may
accept, reject, or modify, in whole or in part, the Findings and Recommendations.
Failure to timely file written objections may bar a de novo determination by the
district court judge, and may waive the right to appear and allocute before a
district court judge.

DATED this 30th day of September, 2020.

 

Joti Johnston ~~~

°
United States Magistrate Judge
